United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3301
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Albert Allen, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: April 11, 2016
                              Filed: April 20, 2016
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, WOLLMAN and MURPHY, Circuit Judges.
                             ____________

PER CURIAM.

      Albert Allen, Jr. pled guilty to conspiring to distribute 280 grams or more of
cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 and was
sentenced to 262 months imprisonment. In this direct appeal, Allen challenges only
the four-level aggravating-role enhancement the district court1 applied at sentencing
upon finding Allen was an organizer or leader in the charged conspiracy. See
U.S.S.G. § 3B1.1(a) (requiring a four-level increase “[i]f the defendant was an
organizer or leader of a criminal activity that involved five or more participants or
was otherwise extensive”).

      “We review de novo the district court’s application of the guidelines and
review for clear error its underlying findings of fact.” United States v. Scott, 448
F.3d 1040, 1043 (8th Cir. 2006). “We interpret the terms ‘organizer’ and ‘leader’
broadly.” United States v. Adetiloye, 716 F.3d 1030, 1037 (8th Cir. 2013). In
evaluating whether the district court properly found Allen was an organizer or leader
under § 3B1.1(a), we consider factors such as

      the exercise of decision making authority, the nature of participation in
      the commission of the offense, the recruitment of accomplices, the
      claimed right to a larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense, the nature and scope
      of the illegal activity, and the degree of control and authority exercised
      over others.

U.S.S.G. § 3B1.1, cmt. n.4.

       Having carefully reviewed the sentencing record, we conclude the district court
did not err in applying the § 3B1.1(a) aggravating-role enhancement in imposing
Allen’s sentence. Allen concedes the conspiracy involved at least five participants.
And the stipulated facts in Allen’s plea agreement, the uncontested parts of the
presentence investigation report, and the sentencing transcript amply support the
district court’s determination that Allen took a leadership role in the conspiracy “by


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
arranging with people to middle2 [drug] transactions for him, deliver drugs for him,
and transport him into Chicago to buy drugs in return for payment . . . by drugs.” See,
e.g., United States v. Razo-Guerra, 534 F.3d 970, 976-77 (8th Cir. 2008) (upholding
a four-level aggravating-role enhancement under § 3B1.1(a) where the defendant
supplied dealer quantities of drugs, directed drug deliveries, and recruited others to
deliver and transport drugs); United States v. Garcia, 512 F.3d 1004, 1005-06 (8th
Cir. 2008) (concluding a four-level aggravating-role enhancement under § 3B1.1(a)
was appropriate where the defendant “recruited others to join the conspiracy, . . .
received drug orders from customers, and . . . directed others to package and deliver
drugs”).

       Allen’s unsupported contention that the district court must expressly discuss
every factor listed in the application notes to § 3B1.1 is without merit. Cf., e.g.,
United States v. Thunder, 553 F.3d 605, 608 (8th Cir. 2009) (noting a sentencing
court need not mechanically recite every sentencing factor and thoroughly discuss its
relative importance in each case as long as the record indicates the court considered
the relevant factors).

      For the foregoing reasons, we affirm.
                      ______________________________




      2
       According to Allen’s plea agreement, “middling” a drug transaction “means
[a coconspirator] would obtain crack from [Allen] and immediately deliver it to others
for [Allen].”


                                         -3-